Citation Nr: 1421601	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-operative low back disability, to include degenerative disc disease (DDD) of the lumbar spine, as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from May to August 1967.

This appeal to the Board of Veterans' Appeals  (Board) arose from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which-in pertinent part, denied entitlement to service connection for DDD of the lumbar spine.  The RO initially adjudicated the low back claim on a direct basis.  The Veteran testified clearly at the hearing, however, that he based his claim on a secondary basis.  Hence, the Board has styled the claim as shown on the cover sheet.

The Veteran testified before the undersigned at a September 2012 Board hearing at the RO. A transcript of the hearing is in his claims file.

The case was remanded to the Appeals Management Center (AMC) in Washington, DC, in April 2013 for additional development.

While the case was on remand, in a September 2013 rating decision, the AMC granted service connection for a post-operative left knee disorder and assigned an initial 10-percent rating.  There is no indication the Veteran has appealed either the assigned initial rating or effective date.  Hence, that issue is no longer before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The issues of entitlement to an increased rating for left knee post-operative disorder and entitlement to service connection for depression as secondary to the left knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board notes the Veteran's November 2013 request for an increased rating reflects no dissatisfaction whatsoever with the October 2013 rating decision.  Hence, the Board does not deem it to be an NOD.  See 38 C.F.R. § 20.201 (2013).


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the April 2013 Board remand.

2.  The Veteran's post-operative lumbar spine disorder is neither caused or aggravated by the service-connected left knee disability.


CONCLUSION OF LAW

The requirements for entitlement to service connection for post-operative DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time-compliant and, under the circumstances as they existed in April 2007, content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board noted in the Introduction, the Veteran did not clearly indicate initially that the basis of his claim was on a secondary basis.  Pursuant to the Board remand, a May 2013 AMC letter provided notice as to how to prove service connection on a secondary basis and reiterated VA's duty to assist the Veteran.  Further, following issuance of the May 2013 letter and the additional development, the claim was reviewed on a de novo basis, as shown in the October 2013 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).

Neither the Veteran nor his representative has asserted any prejudice from the timing of the VCAA notice.  Thus, the Board finds no prejudice.  See Shinseki v. Sanders, 29 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant elements of his claim, and ascertained that the Veteran would be willing to report for any examination directed.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In light of all of the above, the Board finds the VCAA and other notice requirements were met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In addition to arranging examinations, the Appeals Management Center (AMC)/RO inquired of the Social Security Administration (SSA) in May 2013 as to the existence of any claims related to benefits awarded the Veteran.  SSA informed VA that same month that any records related to the award were destroyed and no longer available.  A July VA Form 21-0820 reflects the Veteran was informed of that fact, and he advised he did not have any personal copies of those records.  See 38 C.F.R. § 3.159(e).  Hence, the Board finds no further efforts were required.  See 38 C.F.R. § 3.159(d).  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Legal Standards

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As noted earlier, service connection is now in effect for the post-operative left knee disorder; and, the medical evidence of record shows the Veteran is currently diagnosed with DDD and post-laminectomy syndrome of the lumbar spine.  Thus, the Board's review focuses on whether Wallin element 3 is present.  As discussed below, the Board finds it is not.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The medical evidence of record notes the Veteran's history of several low back injuries, to include a motor vehicle accident (MVA) in 1988, having a horse fall on him, and sustaining an injury in a ski accident.  The Veteran testified, however, that his low back symptoms had their onset shortly after his medical discharge from active service due to his pre-existing left knee injury.  He asserts his left knee had started to aggravate his low back before he sustained the subsequent low back injuries.  See Transcript, p. 6.

The August 2013 fee-basis examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report reflects the examiner noted a current diagnosis of lumbar spine intervertebral disc syndrome (IVDS).  The Veteran reported his back condition started in about late 1967 shortly after he was discharged due to his left knee. He started having trouble with his back and his right leg felt like it was on fire.

After examining the Veteran and reviewing the claims file, the examiner, Dr. H, opined there was not at least 50-percent probability that the Veteran's low back disability is due to his left knee.  Dr. H noted the Veteran's private treatment records noted a skiing accident prior to a 1975 back surgery.  She also noted the conflicting medical history as to when the Veteran underwent his first back surgery.  A private record notes the first surgery occurred in 1975, whereas the Veteran reported his initial surgery was in 1971.  Dr. H noted, however, that there was no evidence the Veteran experienced back pain during service when the left knee condition was clearly present.

After Dr. H recorded the opinion just noted, she noted further that, "[a]fter service, if the knee condition contributed to the IVDS.  It is at least as likely as
not that other factors were causative of the Veteran's back condition."  Following receipt of the August 2013 examination report, the AMC/RO referred the claims file to the examiner who conducted the examination of the Veteran's left knee and opined it was aggravated beyond its normal progression by the rigors of the Veteran's active service.  The AMC/RO requested comment on the quoted portion of Dr. H's August 2013 examination report.

The knee examiner, Dr. L, noted his prior examination and nexus opinion on the Veteran's left knee.  In response to the request of the AMC/RO to comment on Dr. H's opinion, Dr. L opined there was less than a 50-percent probability that the Veteran's service-connected left knee condition caused or aggravated his lumbar spine DDD, status post-laminectomies and post-fusion at L3-4, L5-S1.

As for comment on Dr. H's nexus opinion, Dr. L noted that, if the quoted part of Dr. H's nexus opinion reflected an opinion of a causal or aggravation nexus between the Veteran's left knee and his low back disability, he disagreed.  Dr. L's noted rationale was as follows:

The etiology of the Veteran's back condition is age-related intervertebral disc degeneration resulting in herniation due to, as described in the reference text, Rakel: Textbook of Family Medicine, 8th ed.: "With aging and repetitive trauma, the disk undergoes significant changes in volume, shape, biochemical composition, and biomechanical properties.  Lumbar disk herniations are believed to result from annular degeneration that leads to a weakening of the annulus fibrosus, leaving the disk susceptible to annular fissuring and tearing and subsequently allowing degenerated disk contents to herniate and impinge on adjacent structures."

The scientifically based medical literature is silent on a knee injury with subsequent development of degenerative joint disease/ osteoarthritis causing or aggravating DDD of the lumbosacral spine.

The Board acknowledges the Veteran's competency to testify as to the onset of his symptoms.  See 3.159(a)(2).  Nonetheless, the Board must still test his lay testimony for credibility and reliability.  The totality of the evidence of record convinces the Board the Veteran is not credible as concerns the onset of his low back symptoms.  Records of the Veteran's private physician dated in July 2003 note the Veteran reported his initial back injury occurred in 1970, and he underwent his initial back surgery in 1973, and another in 1996.  An April 2000 entry notes a horse fell on the Veteran some years prior to the 1988 MVA.  Hence, the Board finds the Veteran's earlier reports more credible than his later ones when he has a secondary incentive.

In light of the Board's finding, Dr. H's notation that there was no record of low back symptoms despite the active presence of the left knee disorder is bolstered.  The Board notes that Dr. H did not merely rely on the absence of documented medical evidence but drew a reasonable inference based on the facts of this case.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Veteran submitted a February 2014 letter from a Physician Assistant (PA).  The PA notes the Veteran is her patient and, based on her examination of the Veteran and a review of his records, she opined the Veteran's low back disability could very well have been started by excess strain on his left knee.  Her stated rationale is that the pressure of marching and stomping put a strain on his body.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board is not required to automatically accord more weight to the PA's opinion because she treats the Veteran, as the Court of Appeals For Veterans Claims has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. APP. 467 (1993).  Thus, the Board in fact attaches minimal weight to the PA's opinion, as her stated rationale is conclusory.  She did not address other facets of the Veteran's disability, such as age, and she referenced no medical studies.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Dr. L, however, provided a clear rationale for linking the Veteran's current low back disability to the aging process and cited a medical study that supported his opinion.  Hence, the Board accords the greater weight to his opinion. 

The Board also notes the Veteran's expressed personal opinion that his left knee caused or aggravated his low back disability.  There are certain circumstances where a layperson may opine on etiology or provide lay evidence which a medical professional may use to render an opinion on etiology.  These instances must be determined on a case-by-case basis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that opining on a causative or aggravating relationship between a knee and low back disability, especially one of several years existence, is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence the Veteran has medical training.  Hence, his opinion is not probative on the issue.

In light of all of the above, the Board finds the preponderance of the evidence shows the absence of Wallin element 3.  Thus, the Board is constrained to deny the claim.  38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection lumbar spine DDD, status post-laminectomies/fusion, as secondary to service-connected left knee disability is denied.


____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


